Citation Nr: 0010730	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  93-26 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of a right ankle fracture.  

2.  Entitlement to service connection for a left ankle 
disability as secondary to the veteran's service connected 
right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1969 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the New York, New 
York, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in October 
1995, but was remanded for additional development.  The 
requested development has been completed, and the case has 
been returned to the Board for further consideration.  

The issue of entitlement to service connection for a right 
leg and right knee disability was included among the issues 
for consideration by the Board in October 1995.  Following 
the remand request and subsequent development, entitlement to 
service connection for this disability was established in a 
February 2000 rating decision.  As this constitutes a 
complete grant of the benefits sought on appeal, this issue 
is no longer before the Board. 


FINDINGS OF FACT

1.  Entitlement to service connection for the residuals of a 
right ankle fracture has been established.  

2.  Residuals of a right ankle fracture include chronic pain, 
intermittent swelling and moderate limitation.  

3. The three most recent VA orthopedic examinations have been 
negative for a left ankle disability; the preponderance of 
the evidence is against the veteran's claim that he has 
developed a chronic left ankle disability secondary to his 
service connected right ankle disability.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent for the 
residuals of a right ankle fracture have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Code 5271 (1999). 

2.  A chronic left ankle disability is not proximately due to 
or the result of a service connected right ankle disability.  
38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

The veteran contends that the 10 percent evaluation currently 
assigned to his service connected residuals of a right ankle 
fracture is insufficient to reflect its current level of 
severity.  He notes that this evaluation has been in effect 
since service connection was first established, but he argues 
that his disability has gradually become more severe.  The 
veteran states that he experiences frequent pain and some 
swelling. 

Initially, the Board finds that the veteran's claim is 
"well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An allegation of 
increased disability is sufficient to establish a well-
grounded claim seeking an increased rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed to their full extent and that the VA has met its 
duty to assist.  White v. Derwinski, 1 Vet. App. 519 (1991); 
Godwin v. Derwinski, 1 Vet. App. 419 (1991).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record shows that entitlement to service connection for 
the residuals of a right ankle fracture was established in a 
December 1970 rating decision.  A 10 percent rating for this 
disability was assigned, and this rating remains in effect. 

The veteran's disability is evaluated under the rating code 
for limitation of motion of the ankle.  Marked limitation of 
motion of the ankle is evaluated as 20 percent disabling.  
Moderate limitation of motion is evaluated as 10 percent 
disabling.  38 C.F.R. § 4.71a, Code 5271.  Recent 
examinations of the veteran's right ankle disability have 
included diagnoses of degenerative joint disease.  However, 
the Board notes that degenerative arthritis is evaluated 
according to the limitation of motion for the specific joint 
involved.  38 C.F.R. § 4.71a, Code 5003.  In this case, the 
rating code for limitation of motion is 38 C.F.R. § 4.71a, 
Code 5271.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59. The U.S. Court of Appeals for Veterans 
Claims (Court) has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 
38 C.F.R. §§ 4.10, 4.40, 4.45.

The current evidence includes VA treatment records dated from 
November 1990.  These show that the veteran was seen for 
complaints of bilateral ankle pain.  On examination, the 
veteran had severe flat feet.  The impression was flare up of 
ankle pain secondary to exercise and overuse.  December 1990 
records indicate that the ankle was mildly swollen at the 
lateral malleolus.  There was some mild tenderness.  The 
diagnosis was degenerative joint disease of the right ankle.  

A VA X-ray study of the right ankle conducted in December 
1990 revealed a slanted tibiotalur joint.  

VA surgical records from December 1991 show that the veteran 
had a diagnosis of a dorsal exostosis of the right talus.  He 
underwent surgery for the removal of the talar beak.  

The report of a VA examination conducted in September 1992 
notes that the veteran had undergone recent surgery for his 
right ankle disability.  On examination, the ankle had 
anatomic contour with no limitation of motion.  There was 45 
degrees of plantar flexion, and 10 degrees of dorsiflexion.  
(Normal range of motion is 45 degrees of plantar flexion and 
20 degrees of dorsiflexion.  38 C.F.R. § 4.71, Plate II).  
There was no swelling, and an X-ray study revealed no 
abnormal findings other than bilateral pes planus with 
pronation.  

The veteran appeared at a hearing before a hearing officer at 
the RO in July 1993.  He testified that there was numbness in 
his right foot as a result of his right ankle fracture, and 
that this had on occasion caused him to fall.  He indicated 
that his doctor stated he had a chronic pes planovalgus, 
which was aggravated by walking.  This condition had not 
improved with the use of orthotics.  The veteran testified 
that he could only walk about two city blocks without the aid 
of special shoes, but that he could walk a great distance 
with his orthopedic shoes.  He would experience severe pain 
if he wore regular shoes for more than a couple of hours.  
See Transcript. 

VA treatment records from November 1994 show that the veteran 
was seen for pes planovalgus deformities with increased pain 
in both ankles and knees for the past four months.  He had 
been wearing full length arch supports and orthotic high top 
shoes with no relief of pain.  There were no motor or sensory 
deficits in the lower extremities. 

Records from the VA physical therapy clinic dated from June 
1995 to November 1995 show that the veteran was seen on a 
regular basis for treatment of pain in his ankles and feet, 
and for adjustment of his orthotics.  November 1995 records 
indicate that the veteran no longer wore a brace, but wore 
shoes that were specially fitted on the inside.  

The veteran was afforded a VA examination of his joints in 
July 1996.  He gave a history of injury to his right ankle 
while running in service.  He had undergone surgery in 1992.  
His subjective complaints included constant pain, periodic 
swelling, and the need for special shoes to support his 
ankle.  The objective findings included a two inch incision 
over the anterior ankle over the tibiotalar joint, healed, 
non-tender, marked bilateral pes planus, and bilateral hallux 
valgus.  The ankles were swollen.  The range of motion of the 
right ankle was 30 degrees of plantar flexion, and zero 
degrees of dorsiflexion.  The subtalar motion was within 
normal limits bilaterally, but there was pain on testing for 
the right side.  An X-ray study of the ankles was negative 
for arthritis.  The diagnoses included status post surgery  
of the right ankle, removal of talar exostosis, and 
degenerative joint disease of the right ankle.  

VA treatment records from November 1996 show that the veteran 
complained of swelling of the right ankle.  He was noted to 
have stepped on something uneven several days previously.  

July 1997 records show that the veteran complained of 
continued foot pain.  The assessment was pes planovalgus, and 
he was noted to require special shoes with arch support.  

At an October 1998 VA examination, the veteran complained 
that he experienced pain in his right ankle through his leg.  
The pain had increased, and the veteran used shoe inserts and 
high shoes, which helped.  The history of surgery was noted, 
and the veteran was said to have experienced some short term 
relief.  However, the pains had begun to recur, and he was 
given cortisone injections.  On examination, the veteran's 
gait was slow but not antalgic.  The veteran could walk on 
his heels and toes.  He had bilateral pes planus, and 
rigidity and pain of the right foot on inversion and 
eversion.  There was also a nontender scar over the dorsum of 
the right foot over the talus.  The ankles measured 29 
centimeters bilaterally.  An X-ray study revealed 
ossification of the distal tibia fibular ligaments.  There 
were no arthritis changes in the ankle.  A dorsal osteophyte 
of the talus was noted, as was some spurring for the dorsum 
proximal tarsal joint.  The right ankle had 25 degrees of 
dorsiflexion.  The diagnosis was pes planus deformity of both 
feet with degenerative changes in the subtalar joints, right 
greater than left.  

An additional VA examination was conducted in July 1999.  The 
veteran had a history of pain and stiffness in his right 
ankle.  He was not undergoing any current treatment, and had 
no periods of flare-up.  He had a history of excision of 
osteochondroma of the right talus.  On examination, the 
veteran had flat feet with moderate pronation of both ankles.  
The range of motion was about 5 to 10 percent shorter when 
compared to the left than was normal.  There was 20 degrees 
of dorsiflexion.  A review of a 1992 X-ray study showed 
ossification of interosseous membrane of the right ankle, and 
an osteochondroma of the right ankle that the veteran said 
was removed.  The diagnoses were status post injury to the 
right ankle, residual interosseous ossification, and post-
traumatic arthritis of the right foot.  A July 1999 X-ray 
study revealed calcification of the interosseous membrane in 
the distal tibia and fibula, but no bony abnormalities.  The 
impression was no change from October 1998.  

After careful review of the veteran's contentions and the 
medical records, the Board finds that an increased evaluation 
is merited for the veteran's right ankle disability.  The 
evidence shows that the veteran has bilateral flat feet, and 
pronation of both ankles.  However, service connection has 
not been granted for these disabilities, and there is no 
evidence or medical opinion to indicate that they are 
residuals of the fracture of the veteran's right ankle.  The 
November 1994 VA treatment records found that there were no 
motor or sensory deficits of the lower extremities, and no 
further complaints or evidence of numbness or other 
neurological problems were noted on any of the VA 
examinations.  The veteran's disability is evaluated on the 
basis of limitation of motion.  The most recent examination 
shows that the veteran retains 20 degrees of dorsiflexion.  
The Board finds that this functional impairment in and of 
itself merits a continuation of the 10 percent evaluation 
currently in effect.  38 C.F.R. § 4.71a, Code 5271.  

In reaching this decision, however, the Board has considered 
the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well 
as DeLuca v. Brown, 8 Vet. App. 202 (1995).  The record shows 
that the veteran has consistently complained of right ankle 
pain and occasional swelling, in addition to the limitation 
of motion noted above.  Given the chronic nature and scope of 
the residuals of the right ankle fracture, the Board finds 
that a 20 percent evaluation, the maximum schedular 
evaluation provided under Code 5271, is appropriate in this 
case. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Code 5271. With regard to 38 C.F.R. 
§ 3.321(b)(1) (1999), it is noted that the veteran has not 
asserted, nor does the evidence suggest, that the regular 
schedular criteria are inadequate to evaluate his disability.  
Accordingly, the Board will not consider referral for 
consideration of an extra-schedular rating.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

Service Connection

The veteran contends that he has developed a left ankle 
disability as a result of his service connected right ankle 
disability.  He believes that the pain and impairment that 
results from his right ankle disability required him to place 
extra weight on his left ankle, which eventually led to the 
development of his disability.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992). 

When an issue involves either medical etiology or medical 
diagnosis, competent medical evidence is required to make the 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993), see also Rucker v. Brown, 10 Vet. App. 67 (1997).  In 
a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).  

A review of the service medical records is negative for a 
left ankle disability.  

The initial evidence of a left ankle disability is contained 
in VA treatment records dated April 1980, approximately a 
decade post service.  An X-ray study of the ankles noted soft 
tissue swelling of the left ankle.  There was no gross 
abnormality in the bones and joints.  

VA treatment records from August 1986 show that the veteran 
complained that whenever he wore anything other than his 
orthopedic shoes, his ankles would swell.  The assessment was 
pain and swollen ankles secondary to obesity and exercise. 

January 1988 VA treatment records show that the veteran 
complained of pain in his ankles, with more pain in the right 
ankle than the left ankle.  The diagnoses included 
degenerative joint disease of the ankle, right greater than 
left.  March 1988 records also note pain of both ankles.  A 
bone scan conducted in April 1988 noted increased activity in 
the distal end of the left tibia, near the ankle joint.  
However, the impression stated that the scan was not 
suggestive of degenerative disease.  An X-ray study of the 
left ankle conducted at this time was normal.  Additional 
April 1988 VA treatment records included a diagnosis of 
chronic strain.  

The September 1992 VA examination states that the ankles had 
an anatomic contour bilaterally, with no limitation of 
motion.  An X-ray study was normal except for bilateral pes 
planus with pronation.  There was no swelling. 

At the July 1993 hearing, the veteran stated he first 
realized he was having trouble with his left ankle about five 
or six years previously, when he could no longer place weight 
on either ankle.  See Transcript. 

VA treatment records from November 1994 show that the veteran 
was seen with planovalgus deformities and increased pain in 
both ankles over the past four months.  The assessment was 
severe pes planus and valgus deformities of both ankles.  

VA treatment records from July 1995 to September 1995 reveal 
that the veteran was seen for complaints of bilateral ankle 
pain.  

At the July 1996 VA examination, both ankles were noted to be 
swollen.  A review of a February 1996 X-ray study was 
negative for arthritis.  The diagnoses did not include a left 
ankle disability.  

A January 1998 VA medical opinion is contained in the claims 
folder.  The physician indicated that he had reviewed the 
claims folder.  He stated "In my opinion it cannot be denied 
that the veteran's service connected right ankle disability 
has aggravated the disability of the right leg, knee and left 
ankle.  They are made worse by the service connected right 
ankle disability."  

The veteran was afforded a VA examination in October 1998.  
An X-ray study was normal, with dorsal breaking of the talus 
and some osteophytic changes.  There was no diagnosis of left 
ankle disability.  

An additional VA medical opinion was obtained in November 
1998.  He opined "The alteration in the gait due to service 
connected surgical procedure in the right foot did contribute 
to some degree to the left ankle condition.  The aggravation 
or degree of disability can not be determined as sequela of 
the service connected disability and is in all probability 
due to the veteran's advancing age."

The veteran underwent an additional VA examination in July 
1999.  On examination, the veteran was noted to have moderate 
pronation of both ankles.  There was no diagnosis of a left 
ankle disability.  An X-ray study of the left ankle conducted 
at this time said no bony abnormality was noted, and that the 
joints were within normal limits.  The impression was no bony 
or joint abnormality.  

Initially, the Board finds that the veteran has submitted 
evidence of a well grounded claim for entitlement to service 
connection for a left ankle disability as secondary to his 
service connected right ankle disability.  VA treatment 
records from January 1988 include a diagnosis of degenerative 
joint disease of the ankles.  April 1988 records show a 
diagnosis of chronic strain.  November 1994 records show a 
valgus deformity of both ankles.  The January 1998 and 
November 1998 medical opinions have both indicated some 
degree of relationship between the veteran's service 
connected right ankle disability and his claimed left ankle 
disability.  Therefore, the veteran has submitted competent 
medical evidence that indicates his claim is plausible.  
Grottveit v. Brown, 5 Vet. App. 91, 92 (1993); Jones v. 
Brown, 7 Vet. App. 134 (1994).

However, the Board is unable to find that entitlement to 
service connection for a left ankle disability is merited.  
In spite of the January 1988 diagnosis of degenerative joint 
disease, the April 1988 diagnosis of chronic strain, and the 
two VA medical opinions, the evidence does not establish the 
existence of a chronic left ankle disability.  The records 
show that the veteran has experienced swelling of the left 
ankle on several occasions, but this was attributed to 
obesity and exercise in August 1986 records.  The veteran has 
been afforded many X-ray studies of his left ankle, but none 
of them have substantiated the January 1988 diagnosis of 
degenerative joint disease.  Furthermore, when read as a 
whole, the November 1998 VA medical opinion is at best unable 
to determine the degree of aggravation, and at worst the 
second sentence of the opinion directly contradicts the first 
sentence by adding that the disability is in all probability 
due to the veteran's advancing age.  Finally, and most 
importantly, the three most recent VA examinations are now 
completely negative for any left ankle disability.  The July 
1996 VA examination noted bilateral ankle swelling, but did 
not contain a diagnosis of a left ankle disability.  The 
October 1998 VA examination had a normal X-ray study, and did 
not contain a diagnosis of a left ankle disability.  The July 
1999 VA examination contained another normal X-ray study of 
the left ankle, with no diagnosis of a left ankle disability.  
There are no service medical records during this period that 
contain a diagnosis of a left ankle disability.  Therefore, 
the Board finds that without a recent diagnosis of the 
disability for which the veteran seeks service connection, 
the earlier findings of swelling, pain, and chronic left 
ankle strain represented an acute condition, and not a 
chronic disability for which service connection may be 
granted.  As it has been nearly four years and three VA 
examinations since the existence of a left ankle disability 
has been shown, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.310. 


ORDER

Entitlement to an evaluation of 20 percent for the residuals 
of a right ankle fracture is granted, subject to the law and 
regulations governing the payment of monetary benefits. 

Entitlement to service connection for a left ankle disability 
as secondary to the veteran's service connected right ankle 
disability is denied. 



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 
- 13 -


- 1 -


